Citation Nr: 1451327	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-37 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for lumbar spondylosis and lumbar degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In November 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In February 2012, the Board remanded this claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDING OF FACT

For the entire increased rating period on appeal, the service-connected lumbar spondylosis and lumbar degenerative disc disease more closely approximates manifestations of limited forward flexion to less than 30 degrees, painful motion, and radiculopathy of the bilateral lower extremities with no objective findings of unfavorable ankylosis, incapacitating episodes having a total duration of at least 4 weeks, or any additional associated neurological abnormalities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for lumbar spondylosis and lumbar degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code (DC) 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letters in December 2008 and August 2009.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the record currently stands, VA treatment records and statements from the Veteran are associated with the record.

The Veteran also testified at a Travel Board hearing in November 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the November 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the severity of his service-connected disability on appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran was also provided with a VA examination of the spine in January 2009, February 2010, and March 2012.  Pursuant to February 2012 Board remand instructions, the RO arranged for the additional VA examination of the spine in March 2012.  The examination report reflects that the physician considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, and noted all pertinent findings.  Hence, the Board concludes that the March 2012 examination report is adequate and substantially complied with the February 2012 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose at any point during the appeal period.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Service-Connected Lumbar Spondylosis and Lumbar Degenerative Disc Disease 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran seeks a higher evaluation for service-connected lumbar spondylosis and lumbar degenerative disc disease (hereafter "back disability"), rated as 40 percent disabling.  This disability is rated under 38 C.F.R. § 4.71a, DC 5237.

DC 5237, lumbosacral strain, is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula:
* A 40 percent rating is assigned for the thoracolumbar spine when
o Forward flexion is 30 degrees or less, or
o There is favorable ankylosis of the entire thoracolumbar spine.
* A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.
* A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The service-connected back disability is rated as 40 percent disabling for limited forward flexion to less than 30 degrees, as demonstrated at the January 2009 VA examination for the spine.  The criteria for an evaluation in excess of 40 percent have not been met.  

Review of the evidence reflects the Veteran's complaints of constant back pain, tenderness, muscle spasms, and difficulty standing, walking, and driving for prolonged periods.  These subjective complaints were noted during VA outpatient treatment sessions, VA examinations for the spine in January 2009, February 2010, and March 2012, and at the November 2011 Board hearing.

Clinical findings do not reveal the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or any of the above-described symptoms indicative of unfavorable ankylosis to warrant the next higher 50 or 100 percent rating.  Specifically, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).

On VA examination in January 2009 and February 2010, the Veteran exhibited active limited forward flexion and limited extension.  At the March 2010 VA examination, he also exhibited active limited forward flexion and limited extension, but full bilateral lateral flexion and rotation.  In light of these limited range of motion findings, it is apparent that the Veteran's spine is not fixated or immobile.  In fact, while measurements of forward flexion of the lumbar spine were notably limited by pain, the January 2009 findings are specifically consistent with the 40 percent evaluation currently assigned.  Again, his demonstrated limited forward flexion with pain in January 2009 was 10 to 20 degrees.  At the November 2011 Board hearing, the Veteran was asked by his representative if his doctor has ever told him of any type of ankylosis, meaning his spine is fused.  He answered "I can't remember him saying that."  Moreover, the record does not reflect, nor does the Veteran contend, that he has symptoms of unfavorable ankylosis, as outlined above.  

Since the back disability includes disc disease, the Veteran could alternatively be rated under the General Rating Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.  This Formula is as follows:
* A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.
* A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

In a July 2010 statement, the Veteran reported that, at times, he cannot get out of bed because of pain in his back, especially during cold weather.  He cannot walk or stand for long periods of time due to back pain which aggravates his feet.  He reiterated at the November 2011 Board hearing that he cannot do a lot of walking or standing and has muscle spasms approximately two to three times per week, especially if he does not take medication.  On VA examination in February 2010, the examiner noted the Veteran experiences flare-ups, which are unpredictable in nature, normally last a day, and force him to take his medication.  In light of these complaints and limitations of mobility by the Veteran, each VA examiner specifically noted the Veteran has not had any incapacitating episodes over the past 12 months due to IVDS, the service-connected back disability, and/or back pain.  Thus, the Board finds that a rating in excess of 40 percent under DC 5243 is not warranted in this case.

A separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).  The Board notes that service connection has already been granted for radiculopathy of the left lower extremity at 10 percent disabling, effective January 22, 2009, and for radiculopathy of the right lower extremity at 20 percent disabling, effective June 16, 2009.  With regard to any other associated neurological abnormalities associated with the service-connected back disability, the record is silent for any such findings.

VA outpatient treatment records document, that in May 2009, there were no subjective complaints by the Veteran of abnormal bowel/bladder function associated with his back disability.  Although he complained of constipation in September 2010 and of urinary urgency, frequency, and weak stream in August 2011, both complaints were not suggested to be associated with the service-connected back disability.  In fact, his complaints in August 2011 were attributed to an assessment of benign prostatic hyperplasia (BPH).  The March 2012 VA examiner also specifically marked the Veteran does not have any other neurological abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes).

The evidence of record indicates the service-connected back disability more closely approximates manifestations of limited forward flexion to less than 30 degrees, painful motion, and radiculopathy of the bilateral lower extremities.  Moreover, the evidence of record shows that physical findings of the Veteran's thoracolumbar spine during the entire appeal period do not demonstrate unfavorable ankylosis, incapacitating episodes having a total duration of at least 4 weeks, or any additional associated neurological abnormalities.

The Board has considered the Veteran's reported history of symptomatology for his service-connected back disability.  It is acknowledged that he is competent to report such symptoms and observations because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to identify specific levels of his service-connected back disability according to the appropriate diagnostic codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered a higher evaluation in this case based on the presence of additional functional loss not contemplated in the current 40 percent evaluation based on the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  The Veteran is in receipt of a schedular evaluation for limitation of motion of the thoracolumbar spine to 30 degrees or less, and as discussed above, the Board finds that the functional equivalent of unfavorable ankylosis of the thoracolumbar spine is not shown, even when considering the Veteran's flare-ups and ongoing complaints of pain.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  As such, the service-connected back disability does not more closely approximate unfavorable ankylosis.   

An extra-schedular evaluation may be provided for exceptional cases.  38 C.F.R. § 3.321.  The threshold factor (first step) for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral under the next step is required.

In the second step, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  If such an exhibition is determined, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for Completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Turning to the first step of the of the extra-schedular analysis, the relevant rating schedule (38 C.F.R. § 4.71a, DC 5237) reasonably describe the Veteran's level of severity and symptomatology caused by his service-connected back disability.  As discussed above, his complaints associated with this disability encompasses pain, tenderness, muscle spasms, flare-ups, functional limitations, and limited range of motion, all of which are specifically contemplated by the schedular rating criteria.  Thus, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, no referral for extra-schedular consideration is required under the circumstances of this case.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  The Board further notes that, in a July 2010 rating decision, the RO granted a total disability rating by reason of individual unemployability (TDIU), effective July 31, 2009.

ORDER

An evaluation in excess of 40 percent for lumbar spondylosis and lumbar degenerative disc disease is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


